Citation Nr: 0615844	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-06 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for arteriosclerotic 
heart disease with old interior wall infarct, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to a compensable rating for bilateral 
inguinal hernia.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1981 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) directs 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his/her claim for benefits.  During the pendency 
of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.   

In letters dated in May 2003, January 2004, and February 
2005, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim for TDIU.  None 
of the letters notified the veteran of the information needed 
to demonstrate the degree of disability or the effective date 
of an award.  In a letter dated in April 2006, VA notified 
the veteran of the evidence necessary to demonstrate the 
degree of disability and the effective date of an award; 
however, the RO neither afforded the veteran an opportunity 
to submit additional evidence nor reconsidered the veteran's 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

To demonstrate entitlement to a total disability rating, the 
evidence must establish that the veteran meets certain 
threshold requirements based on ratings assigned to service-
connected disabilities and/or evidence that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  See 38 C.F.R. 
§ 4.16.  Therefore, the veteran's claim for TDIU is 
inextricably intertwined with his claims for increased 
ratings for heart disease and inguinal hernia.  The Board 
additionally notes that there is insufficient medical 
evidence of record to determine whether, in aggregate, the 
veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an opportunity to 
provide additional evidence based on the 
April 2006 VCAA notice of the information 
and evidence needed to establish the 
degree of disability and the effective 
date of an award. 

2.  Schedule an examination to determine 
the nature and severity of his service-
connected disabilities.  The claims folder 
must be made available to and reviewed by 
the examiner.  The examiner should state 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities, in aggregate, preclude the 
veteran from securing or following 
substantially gainful employment.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  

3.  When the additional development is 
complete, review the case on the basis of 
the additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


